


NU SKIN ENTERPRISES, INC.
75 West Center
Provo, UT 84601, USA


March 17, 2018


To:    ZQ Capital Limited
 Suite 3208 Champion Tower
 Three Garden Road, Central, Hong Kong


Re: Cash Settlement of Convertible Notes


Ladies and Gentlemen:


Reference is made to the Indenture (the "Indenture"), dated as of June 16, 2016,
by and between Nu Skin Enterprises, Inc., a Delaware corporation (the "Issuer"),
and The Bank of New York Mellon Trust Company, N.A., a national banking
association organized under the laws of the United States, as trustee (the
"Trustee"), pursuant to which, among others, the Issuer issued to Ping An ZQ
China Growth Opportunity Limited ("Ping An ZQ") the Issuer's 4.75% Convertible
Senior Notes due 2020 (the "Convertible Notes") in the aggregate principal
amount of $210 million.


On February 16, 2018, Ping An ZQ issued a letter to the Issuer and a Conversion
Notice (as defined in the Indenture) to the Conversion Agent (as defined in the
Indenture) to convert its full $210 million of the aggregate principal amount of
the Convertible Notes.  Pursuant to the terms of the Indenture, the Issuer
agreed to settle its conversion obligation with respect to the Convertible Notes
(i) in cash in the amount of $210 million with respect to the principal amount
of the Convertible Notes converted and any accrued and unpaid interest to the
conversion settlement date ("Cash Settlement"), and (ii) in 1,535,652 shares of
the Issuer's Class A Common Stock (the "Class A Common Stock") with respect to
any additional amounts so long as the Convertible Notes were held by Ping An ZQ
(the "Share Settlement").  On February 28, 2018, the Issuer satisfied its
obligations under the Share Settlement by delivering 1,535,652 shares of the
Class A Common Stock to Ping An ZQ.


Pursuant to Section 10.02(c) of the Indenture, the Issuer is required to satisfy
its obligations under the Cash Settlement by delivering the cash payment to Ping
An ZQ no later than April 2, 2018 (the "Original Cash Settlement Date"), which
date is the 30th Business Day (as defined in the Indenture) after February 16,
2018.


On March 13, 2018, the Issuer and Ping An ZQ entered into a side letter (the
"Side Letter") pursuant to which Ping An ZQ consented, notwithstanding anything
to the contrary in the Indenture, to extend the latest date for payment of the
Cash Settlement to May 15, 2018 (the "Extended Cash Settlement Date").


In consideration for the Side Letter, the Issuer hereby agrees to pay to Ping An
ZQ, in cash, an amount equal to 0.05% multiplied by the principal amount of the
Convertible Notes outstanding as of 5:00 p.m. New York City Time on the Original
Cash Settlement Date (the "Extension Fee").  The Extension Fee, if incurred,
shall be paid in addition to, and substantially simultaneously with, the payment
of the Cash Settlement.  Pursuant to the terms of the Indenture, the Cash
Settlement shall include accrued and unpaid interest on the outstanding
principal amount of the Convertible Notes through the date the Issuer fully
satisfies its obligations under the Cash Settlement.
 

--------------------------------------------------------------------------------

Ping An ZQ hereby acknowledges that delivery of the Cash Settlement and the
Extension Fee in accordance with this letter and the Side Letter shall
constitute full satisfaction and discharge of the Issuer's obligations to Ping
An ZQ, as sole beneficial owner of the Convertible Notes, under the Indenture.
[Signature pages to follow]
 
 

--------------------------------------------------------------------------------





Sincerely Yours,
 
 
 
 
NU SKIN ENTERPRISES, INC.
 
 
 
 
By:
/s/ D. Matthew Dorny
 
 
 
 
Name:
D. Matthew Dorny
 
 
 
 
Title:
Executive Vice President and Secretary
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and agreed,
 
 
 
 
PING AN ZQ CHINA GROWTH OPPORTUNITY LIMITED 
 
 
 
By:
/s/ Zheqing Shen
 
 
 
 
Name:
Zheqing Shen
 
 
 
 
Title:
Director
 
 
 
 
 
 
 

 


[Signature Page to Side Letter]